DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3: Claim 3 recites “wherein the single layer of material can include” which is optional language and thus claim 3 does not further limit the subject matter of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US PG Pub 2007/0141247; hereafter ‘247). As evidenced by https://www.britannica.com/science/mica.
Claim 1: ‘247 is directed towards a method of making pigments (title), comprising:
forming a first slurry including a substrate (see ¶ 47);
forming a mixture of monomers and adding the mixture of monomers to the slurry (¶ 48);
adding a radical initiator to the slurry (¶ 48); 
adding an emulsifier to the slurry (¶ 48);
emulsion polymerizing the monomers to form a first coating on the substrate and encapsulating the substrate (¶ 48).
‘247 does not teach the order of mixing the ingredients.
It would have been obvious to one of ordinary skill in the art at the time of filing to mix the components in the claimed order because it is prima facie obvious to change the sequence of adding ingredients. MPEP §2144.04(IV)(C).
Claim 2: The substrate can be mica (i.e. a substrate that includes a single layer of material and a multilayer structure, ¶ 23).
Claim 3: Applicant is advised that claim 3 is a contingent limitation based on the selection between a substrate that includes a single layer of material or a multilayer structure and thus given that ‘247 teaches a multilayer structure, claim 3 is optional and does not need to be met. See MPEP §2111.04(II).

Additionally, as evidenced by Britannica.com, mica is an aluminum silicate.
I.e., ‘247 discloses a substrate that includes a single layer of material which includes aluminum.
Claim 4: The polymer precursor is an acrylic monomer (¶ 48).
Claim 5: ‘247 teaches that the radical initiator can be a redox initiator (¶ 36).
Claim 6: Applicant is advised that claim 6 is a contingent limitation based on the selection made in claim 5 and thus given that ‘247 teaches a redox initiator, claim 6 is optional and does not need to be met. See MPEP §2111.04(II).
Claim 7: Applicant is advised that claim 7 is a contingent limitation based on the selection made in claim 5 and thus given that ‘247 teaches a redox initiator, claim 7 is optional and does not need to be met. See MPEP §2111.04(II).
However, ‘247 teaches that the initiator can be an azo compound (¶ 36).
Claim 8: As discussed above, the first slurry comprises mica which is a multil-layered material in which one layer can be termed the substrate and a second layer can be termed the colorant and thus ‘247 reads on the limitation (¶ 23).
Claim 9: The colorant is a pigment (¶ 23).
Claim 10: The solvent is water (¶ 47).
Claim 11: The mixture of ‘247 comprises a surfactant (¶ 34).
Claim 12: The solution of ‘247 is agitated (¶s 47-48).
prima facie obvious to change the sequence method steps. MPEP §2144.04(IV)(C).
Claim 13: The radical initiator is a redox initiator which initiates the reaction and thus it is apparent that the initiator decomposes by redox reactions (¶ 36).
Claim 14: ‘247 teaches radical initiation of emulsification polymerization to encapsulate the substrate (¶ 48).
Claims 15-17: ‘247 teaches adding a second polymerizable monomer in a two-step process in which the second monomer is added after the first monomer is reacted (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to mix the components in the claimed order because it is prima facie obvious to change the sequence of adding ingredients. MPEP §2144.04(IV)(C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712